DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 and 11-20 are allowable. The restriction requirement between Species I-IV, as set forth in the Office action mailed on 4/8/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/8/2020 is withdrawn.  Claims 3-7, directed to Species I, II, and IV are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-9 and 11-20 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “determining an effect of video enhancement according to the current brightness, when the current brightness is less than the target brightness, wherein the smaller the current brightness is, the weaker the effect of video enhancement is; and determining an effect of video enhancement to be a predetermined effect when the current brightness is not less than the target brightness”, in combination with the other limitations set forth in claim 1.  In addition, the arguments are persuasive.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein, before comparing the current brightness with the target brightness, the parameter obtaining unit is further configured to determine the target brightness according to a usage habit of a user, by: obtaining an expected brightness predetermined basing on an input instruction when the video is playing; storing the expected brightness associating with a light intensity of an environment in which the electronic device is currently located; and determining the target brightness that is corresponding to the light intensity to be a half of the expected brightness”, in combination with the other limitations set forth in claim 18.  In addition, the arguments are persuasive.
Claims 2-9, 11-17 and 19 are dependent on claims 1 and 18.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “determining a target brightness according to a usage habit of a user, comprising: obtaining an expected brightness predetermined basing on an input instruction when the video is playing; storing the expected brightness associating with a light intensity of an environment in which the electronic device is currently located; and determining the target brightness that is corresponding to the light intensity to be a half of the expected brightness”, in combination with the other limitations set forth in claim 20.  In addition, the arguments are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627